DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/06/2022 has been entered.  Claims 1 & 3-22 are pending in the application.  Claims 2 & 23 are cancelled.

Claim Objections
Claims 1 & 3-22 are objected to because of the following informalities:
Claim 1, Lines 20-23, the limitation “compute a value proportional to at least one of a system resistance or a static pressure associated with the fluid-moving apparatus based on the fixed set point for the first control parameter, the feedback parameter, and the fluid-flow value” should read --compute a value proportional to at least one of a system resistance or a static pressure; the system resistance and the static pressure associated with the fluid-moving apparatus based on the fixed set point for the first control parameter, the feedback parameter, and the fluid-flow value--; this clarifies grammatically confusing language in accordance with at least instant application specification Paragraphs 0008/0026
Claim 11 should read --The control system of Claim 1, wherein the first control parameter is a shaft power output from the electric motor or an input power to the electric motor and the feedback parameter is [[a]] speed or [[a]] torque.--
Claim 12, Lines 14-16, the limitation “computing a value proportional to at least one of a system resistance or a static pressure associated with the fluid-moving apparatus based on the fixed set point for the first control parameter, the feedback parameter, and the fluid-flow value” should read --computing a value proportional to at least one of a system resistance or a static pressure; the system resistance and the static pressure associated with the fluid-moving apparatus based on the fixed set point for the first control parameter, the feedback parameter, and the fluid-flow value--; this clarifies grammatically confusing language in accordance with at least instant application specification Paragraphs 0008/0026
Claim 14 should read --The method of Claim 13, wherein computing the value proportional to the static pressure comprises 
Claim 21 should read --The control system of Claim 12, wherein the first control parameter is a shaft power output from the electric motor or an input power to the electric motor and the feedback parameter is [[a]] speed or [[a]] torque.--
Claim 22, Lines 23-25, the limitation “compute a value proportional to at least one of a system resistance or a static pressure for the output path based on the fixed set point for the first control parameter, the feedback parameter, and the fluid-flow value” should read --compute a value proportional to at least one of a system resistance or a static pressure for the output path; the system resistance and the static pressure based on the fixed set point for the first control parameter, the feedback parameter, and the fluid-flow value--; this clarifies grammatically confusing language in accordance with at least instant application specification Paragraphs 0008/0026
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-21 are rejected under 35 U.S.C. 102 as being unpatentable over Nordby (U.S. Patent 5,736,823).
As to Claim 12, Nordby teaches a method of operating an electric motor (14) configured to drive (as shown in Figure 1) a fluid-moving apparatus (12) to generate a fluid-flow (Abstract), said method comprising: controlling a drive circuit (16) based on a fixed set point (the initial torque determined by processor 18, as described in Column 3, Lines 54-56) for a first control parameter (torque or speed; Column 3, Lines 51-56 describes how processor 18 uses the motor current --or power-- to adjust the torque) to supply electrical power (Column 3, Lines 60-65) to the electric motor (14) and to operate (Column 4, Lines 2-5) the fluid-moving apparatus (12); determining a feedback parameter (speed; Column 3, Lines 60-62 describes speed as being used to determine torque, therefore, speed can be considered a feedback parameter which corresponds to the fixed set point -- the initial torque determined by processor 18-- of the first control parameter --torque or speed or motor power; or the recalculated torque, as described in Column 3, Lines 51-65) corresponding to (Column 3, Lines 60-62; Column 3, Lines 51-56 describes how processor 18 uses the motor current --or power-- to adjust the torque) the fixed set point (the initial torque determined by processor 18) of the first control parameter (torque or speed or motor power), the first control parameter (torque or speed or motor power) and the feedback parameter (speed or motor power), in combination, including two of a torque (control parameter), a speed (feedback parameter), or a power (feedback parameter); determining a fluid-flow value (C) corresponding to (Column 3, Lines 57-60) the fixed set point (the initial torque determined by processor 18) of the control parameter (torque) and the feedback parameter (speed or motor power); computing a value (constants K1-K4 shown in Equation (1)) proportional to (Column 4, Line 53 to Column 5, Line 54) at least one of a system resistance (the instant application has not provided a definition for system resistance, as such the term is interpreted broadly to include the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Figure 4; the static pressure is considered a reflection of the airflow resistance) or a static pressure (the static pressure described in Figure 4) associated with (as described in Column 4, Line 53 to Column 5, Line 54) the fluid-moving apparatus (12) based on the fixed set point (the initial torque determined by processor 18, where the torque can be any of the torque values in the y-axis of Figure 3) for the first control parameter (torque or speed or motor power), the feedback parameter (speed, where the speed can be any of the speed values in the x-axis of Figure 3; or motor power), and the fluid-flow value (C, where the fluid-flow value can be any of the fluid-flow value values in the x-axis of Figure 4); receiving a fluid-flow rate demand value (the value of the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46) for a demanded fluid flow (the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46); computing an operating set point (the revised control signal from processor 18 to drive circuit 16 for the drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Column 3, Lines 51-65) for a second control parameter (the revised torque or speed, as described in Column 3, Lines 51-65 and Equation (1)) based on the fluid-flow rate demand value (the value of the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46, used to adjust the motor voltage, as described in Column 3, Line 51 to Column 4, Line 29) and the value (the constants K1-K4 shown in Equation (1)) proportional to (Column 4, Line 53 to Column 5, Line 54) the at least one of the system resistance or the static pressure (the static pressure described in Figure 4); and controlling (Column 3, Lines 62-65) said drive circuit (16) based on (as described in Column 3, Lines 51-65 and Equation (1)) the operating set point (the revised control signal from processor 18 to drive circuit 16 for the drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Column 3, Lines 51-65) to supply electrical power (Column 3, Lines 62-65) to the electric motor (14) and to operate (Column 4, Lines 2-5) the fluid-moving apparatus (12) to generate (Column 4, Lines 2-5) the demanded fluid-flow (the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46).
As to Claim 13, Nordby teaches all the limitations of Claim 12, and continues to teach computing the value (the Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the at least one of the system resistance (the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Nordby Figure 4; the static pressure is considered a reflection of the airflow resistance) or the static pressure (the static pressure described in Figure 4) includes: computing the value (the Nordby constants K1-K4 shown in Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the static pressure (the static pressure described in Nordby Figure 4) associated with (as described in Nordby Column 4, Line 53 to Column 5, Line 54) the fluid-moving apparatus (Nordby 12) based on the fluid-flow value (Nordby C, where the fluid-flow value can be any of the fluid-flow value values in the x-axis of Nordby Figure 4) and the feedback parameter (speed, where the speed can be any of the speed values in the x-axis of Nordby Figure 3; or motor power); and computing the value (the Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the system resistance (the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Nordby Figure 4) based on (the static pressure is considered a reflection of the airflow resistance) the static pressure (the static pressure described in Nordby Figure 4) and the fluid-flow (Nordby C, where the fluid-flow value can be any of the fluid-flow value values in the x-axis of Nordby Figure 4).
As to Claim 14, Nordby, as modified, teaches all the limitations of Claim 12, and continues to teach computing the value (Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the static pressure (the static pressure described in Nordby Figure 4) comprises using a static pressure correlation algorithm (Nordby Figure 4).
As to Claim 15, Nordby teaches all the limitations of Claim 12, and continues to teach computing the operating set point (the revised control signal from Nordby processor 18 to Nordby drive circuit 16 for the Nordby drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Nordby Column 3, Lines 51-65) includes: computing (as shown in Nordby Figure 4) a static pressure demand value (the values shown in the y-axis in Nordby Figure 4) based on the fluid-flow rate demand value (the value of the desired flow rate of air via Nordby control means 22, as described in Nordby Column 3, Lines 42-46, used to adjust the motor voltage, as described in Nordby Column 3, Line 51 to Column 4, Line 29) and the value (the Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the at least one of the system resistance (the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Nordby Figure 4; the static pressure is considered a reflection of the airflow resistance) or the static pressure (the static pressure described in Nordby Figure 4); and computing the operating set point (the revised control signal from Nordby processor 18 to Nordby drive circuit 16 for the Nordby drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Nordby Column 3, Lines 51-65) based on (the corresponding flow rate in Nordby Figure 4 is used in Nordby Figure 3 to determine the appropriate torque) the static pressure demand value (the values shown in the y-axis in Nordby Figure 4) and the fluid-flow rate demand value (the value of the desired flow rate of air via Nordby control means 22, as described in Nordby Column 3, Lines 42-46, used to adjust the motor voltage, as described in Nordby Column 3, Line 51 to Column 4, Line 29).
As to Claim 16 teaches all the limitations of Claim 12, and continues to teach the first control parameter (torque or speed or motor power, as described in the Claim 12 rejection above) and the second control parameter (the revised torque, as described in Nordby Column 3, Lines 51-65 and Equation (1)) are a same parameter (torque).
As to Claim 17, Nordby teaches all the limitations of Claim 12, and continues to teach the first control parameter (Nordby torque or speed or motor power, as described in the Claim 12 rejection above) is torque (as described in the Claim 12 rejection above) and the feedback parameter (Nordby speed) is speed (as described in the Claim 12 rejection above).
As to Claim 18, Nordby teaches all the limitations of Claim 12, and continues to teach the second control parameter (the revised Nordby torque or speed, as described in Nordby Column 3, Lines 51-65 and Equation (1)) is speed (as described in the Claim 12 rejection above).
As to Claim 19, Nordby teaches all the limitations of Claim 12, and continues to teach the second control parameter (the revised Nordby torque or speed, as described in Nordby Column 3, Lines 51-65 and Equation (1)) is torque (as described in the Claim 12 rejection above).
As to Claim 20, Nordby, as modified, teaches all the limitations of Claim 12, and continues to teach the first control parameter (Nordby torque or speed or motor power, as described in the Claim 1 rejection above) is speed (as described in the Claim 1 rejection above) and the feedback parameter (Nordby speed or Nordby motor power or Nordby torque) is torque (as described in the Claim 1 rejection above).
As to Claim 21, Nordby, as modified, teaches all the limitations of Claim 12, and continues to teach the first control parameter (Nordby torque or speed or motor power, as described in the Claim 1 rejection above) is a shaft power output from the electric motor or an input power (as described in the Claim 1 rejection above) to the electric motor (Nordby 14) and the feedback parameter (Nordby speed or Nordby motor power) is a speed or a torque (as described in the Claim 1 rejection above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nordby, in view of Tang (U.S. PGPub 2012/0112679).
As to Claim 1, Nordby teaches a control system (shown within 10 in Figure 1) for an electric motor (14) configured to drive (as shown in Figure 1) a fluid-moving apparatus (12) to generate a fluid-flow (Abstract), said control system (within 10) comprising: a drive circuit (16) configured to regulate electrical power supplied to (Abstract) the electric motor (14) to generate the fluid-flow (Column 3, Lines 31-50); and a processor (18) coupled to (as shown in Figure 1) said drive circuit (16) and configured to: control (Column 3, Lines 51-65) said drive circuit (16) based on a fixed set point (the initial torque determined by processor 18, as described in Column 3, Lines 54-56) for a first control parameter (torque or speed; Column 3, Lines 51-56 describes how processor 18 uses the motor current --or power-- to adjust the torque) to supply electrical power (Column 3, Lines 60-65) to the electric motor (14) and to operate (Column 4, Lines 2-5) the fluid-moving apparatus (12); determine a feedback parameter (speed; Column 3, Lines 60-62 describes speed as being used to determine torque, therefore, speed can be considered a feedback parameter which corresponds to the fixed set point -- the initial torque determined by processor 18-- of the first control parameter --torque or speed or motor power) corresponding to (Column 3, Lines 60-62; Column 3, Lines 51-56 describes how processor 18 uses the motor current --or power-- to adjust the torque) the fixed set point (the initial torque determined by processor 18) of the first control parameter (torque or speed or motor power), the first control parameter (torque or speed or motor power) and the feedback parameter (speed or motor power), in combination, including two of a torque (control parameter), a speed (feedback parameter), or a power (feedback parameter); determine a fluid-flow value (C) corresponding to (Column 3, Lines 57-60) the fixed set point (the initial torque determined by processor 18) of the control parameter (torque) and the feedback parameter (speed or motor power); compute a value (constants K1-K4 shown in Equation (1)) proportional to (Column 4, Line 53 to Column 5, Line 54) at least one of a system resistance (the instant application has not provided a definition for system resistance, as such the term is interpreted broadly to include the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Figure 4; the static pressure is considered a reflection of the airflow resistance) or a static pressure (the static pressure described in Figure 4) associated with (as described in Column 4, Line 53 to Column 5, Line 54) the fluid-moving apparatus (12) based on the fixed set point (the initial torque determined by processor 18, where the torque can be any of the torque values in the y-axis of Figure 3) for the first control parameter (torque or speed or motor power), the feedback parameter (speed, where the speed can be any of the speed values in the x-axis of Figure 3; or motor power), and the fluid-flow value (C, where the fluid-flow value can be any of the fluid-flow value values in the x-axis of Figure 4); receive a fluid-flow rate demand value (the value of the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46) for a demanded fluid flow (the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46); compute an operating set point (the revised control signal from processor 18 to drive circuit 16 for the drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Column 3, Lines 51-65) for a second control parameter (the revised torque or speed, as described in Column 3, Lines 51-65 and Equation (1)) based on the fluid-flow rate demand value (the value of the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46, used to adjust the motor voltage, as described in Column 3, Line 51 to Column 4, Line 29) and the value (the constants K1-K4 shown in Equation (1)) proportional to (Column 4, Line 53 to Column 5, Line 54) the at least one of the system resistance or the static pressure (the static pressure described in Figure 4); and control (Column 3, Lines 62-65) said drive circuit (16) based on (as described in Column 3, Lines 51-65 and Equation (1)) the operating set point (the revised control signal from processor 18 to drive circuit 16 for the drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Column 3, Lines 51-65) to supply electrical power (Column 3, Lines 62-65) to the electric motor (14) and to operate (Column 4, Lines 2-5) the fluid-moving apparatus (12) to generate (Column 4, Lines 2-5) the demanded fluid-flow (the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46).
Nordby is silent on the makeup of the electric motor, except for stating the motor (14) is a brushless DC motor (Column 3, Lines 25-26), so does not explicitly teach a stator of the electric motor to turn a rotor of the electric motor.  As such, Nordby does not teach said control system comprising: a drive circuit configured to regulate electrical power supplied to a stator of the electric motor to turn a rotor of the electric motor.
Tang describes a control system for a blower motor (Paragraph 003), and teaches said control system comprising: a drive circuit (30) configured to regulate (via 24) electrical power supplied to (Paragraph 0029) a stator (Paragraph 0005) of the electric motor (7) to turn a rotor (Paragraph 0005) of the electric motor (7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to simply substitute the stator/rotor, as taught by Tang, into the motor, as taught by Nordby.  The use of a stator and rotor in an electric moto is a well-known structure which yields predictable results.  As such, it would have been obvious by one of ordinary skill in the art to use simple substitution of the stator/rotor.  See MPEP 21419II)(B).
As to Claim 3, Nordby, as modified, teaches all the limitations of Claim 1, and continues to teach said processor (Nordby 18) is further configured to: compute the value (the Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the system resistance (the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Nordby Figure 4; the static pressure is considered a reflection of the airflow resistance) based on the fixed set point (the initial Nordby torque determined by Nordby processor 18, where the torque can be any of the torque values in the y-axis of Nordby Figure 3) for the first control parameter (Nordby torque or speed or motor power) and the feedback parameter (Nordby speed, where the speed can be any of the speed values in the x-axis of Nordby Figure 3) by: computing the value (the Nordby constants K1-K4 shown in Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the static pressure (the static pressure described in Nordby Figure 4) associated with (as described in Nordby Column 4, Line 53 to Column 5, Line 54) the fluid-moving apparatus (Nordby 12) based on the fluid-flow (Nordby C, where the fluid-flow value can be any of the fluid-flow value values in the x-axis of Nordby Figure 4) and a speed (where the speed can be any of the speed values in the x-axis of Nordby Figure 3); and computing the value (the Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the system resistance (the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Nordby Figure 4) based on (the static pressure is considered a reflection of the airflow resistance) the static pressure (the static pressure described in Nordby Figure 4) and the fluid-flow (Nordby C, where the fluid-flow value can be any of the fluid-flow value values in the x-axis of Nordby Figure 4).
As to Claim 4, Nordby, as modified, teaches all the limitations of Claim 1, and continues to teach said processor (Nordby 18) is further configured to compute the value (Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the static pressure (the static pressure described in Nordby Figure 4) using a static pressure correlation algorithm (Nordby Figure 4).
As to Claim 5, Nordby, as modified, teaches all the limitations of Claim 1, and continues to teach said processor (Nordby 18), in computing the operating set point (the revised control signal from Nordby processor 18 to Nordby drive circuit 16 for the Nordby drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Nordby Column 3, Lines 51-65), is further configured to: compute (as shown in Nordby Figure 4) a static pressure demand value (the values shown in the y-axis in Nordby Figure 4) based on the fluid-flow rate demand value (the value of the desired flow rate of air via Nordby control means 22, as described in Nordby Column 3, Lines 42-46, used to adjust the motor voltage, as described in Nordby Column 3, Line 51 to Column 4, Line 29) and the value (the Nordby constants K1-K4 shown in Nordby Equation (1)) proportional to (Nordby Column 4, Line 53 to Column 5, Line 54) the at least one of the system resistance (the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Nordby Figure 4; the static pressure is considered a reflection of the airflow resistance) or the static pressure (the static pressure described in Nordby Figure 4); and compute the operating set point (the revised control signal from Nordby processor 18 to Nordby drive circuit 16 for the Nordby drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Nordby Column 3, Lines 51-65) based on (the corresponding flow rate in Nordby Figure 4 is used in Nordby Figure 3 to determine the appropriate torque) the static pressure demand value (the values shown in the y-axis in Nordby Figure 4) and the fluid-flow rate demand value (the value of the desired flow rate of air via Nordby control means 22, as described in Nordby Column 3, Lines 42-46, used to adjust the motor voltage, as described in Nordby Column 3, Line 51 to Column 4, Line 29).
As to Claim 6, Nordby, as modified, teaches all the limitations of Claim 1, and continues to teach the first control parameter (torque or speed or motor power, as described in the Claim 1 rejection above) and the second control parameter (the revised torque, as described in Nordby Column 3, Lines 51-65 and Equation (1)) are a same parameter (torque).
As to Claim 7, Nordby, as modified, teaches all the limitations of Claim 1, and continues to teach the first control parameter (Nordby torque or speed or motor power, as described in the Claim 1 rejection above) is torque (as described in the Claim 1 rejection above) and the feedback parameter (Nordby speed) is speed (as described in the Claim 1 rejection above).
As to Claim 8, Nordby, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach the second control parameter (the revised Nordby torque or speed, as described in Nordby Column 3, Lines 51-65 and Equation (1)) is speed (as described in the Claim 1 rejection above).
As to Claim 9, Nordby, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach the second control parameter (the revised Nordby torque or speed, as described in Nordby Column 3, Lines 51-65 and Equation (1)) is torque (as described in the Claim 1 rejection above).
As to Claim 10, Nordby, as modified, teaches all the limitations of Claim 1, and continues to teach the first control parameter (Nordby torque or speed or motor power, as described in the Claim 1 rejection above) is speed (as described in the Claim 1 rejection above) and the feedback parameter (Nordby speed or Nordby motor power) is an input power (as described in the Claim 1 rejection above) to the electric motor (Nordby 14).
As to Claim 11, Nordby, as modified, teaches all the limitations of Claim 1, and continues to teach the first control parameter (Nordby torque or speed or motor power, as described in the Claim 1 rejection above) is a shaft power output from the electric motor or an input power (as described in the Claim 1 rejection above) to the electric motor (Nordby 14) and the feedback parameter (Nordby speed or Nordby motor power) is a speed or a torque (as described in the Claim 1 rejection above).

As to Claim 22, Nordby teaches a constant fluid-flow system (Abstract), comprising: a fluid moving apparatus (12); an electric motor (14) coupled to (as shown in Figure 1) and configured to drive (as shown in Figure 1) said fluid-moving apparatus (12) to generate a fluid-flow (Abstract) into an output path (Abstract; Nordby describes how the blower is used to push air from one point to another, which denotes some form of “output path”), said electric motor (14) coupled to (as shown in Figure  1) said fluid moving apparatus (12); a control system (shown within 10 in Figure 1) comprising a drive circuit (16) configured to regulate electrical power supplied to (Abstract) the electric motor (14) to generate the fluid-flow (Column 3, Lines 31-50); and a processor (18) configured to control (Column 3, Lines 51-65) said drive circuit (16) based on a fixed set point (the initial torque determined by processor 18, as described in Column 3, Lines 54-56) for a first control parameter (torque or speed; Column 3, Lines 51-56 describes how processor 18 uses the motor current --or power-- to adjust the torque) to supply electrical power (Column 3, Lines 60-65) to the electric motor (14) and to operate (Column 4, Lines 2-5) said fluid-moving apparatus (12); determine a feedback parameter (speed; Column 3, Lines 60-62 describes speed as being used to determine torque, therefore, speed can be considered a feedback parameter which corresponds to the fixed set point -- the initial torque determined by processor 18-- of the first control parameter --torque or speed or motor power) corresponding to (Column 3, Lines 60-62; Column 3, Lines 51-56 describes how processor 18 uses the motor current --or power-- to adjust the torque) the fixed set point (the initial torque determined by processor 18) of the first control parameter (torque or speed or motor power), the first control parameter (torque or speed or motor power) and the feedback parameter (speed or motor power), in combination, including two of a torque (control parameter), a speed (feedback parameter), or a power (feedback parameter); determine a fluid-flow value (C) corresponding to (Column 3, Lines 57-60) the fixed set point (the initial torque determined by processor 18) of the control parameter (torque) and the feedback parameter (speed or motor power); compute a value (constants K1-K4 shown in Equation (1)) proportional to (Column 4, Line 53 to Column 5, Line 54) at least one of a system resistance (the instant application has not provided a definition for system resistance, as such the term is interpreted broadly to include the airflow resistance in the system for a given change in the fluid-flow rate, which is described in Figure 4; the static pressure is considered a reflection of the airflow resistance) or a static pressure (the static pressure described in Figure 4) for the output path (as described in the Abstract) based on the fixed set point (the initial torque determined by processor 18, where the torque can be any of the torque values in the y-axis of Figure 3) for the first control parameter (torque or speed or motor power), the feedback parameter (speed, where the speed can be any of the speed values in the x-axis of Figure 3; or motor power), and the fluid-flow value (C, where the fluid-flow value can be any of the fluid-flow value values in the x-axis of Figure 4); receive a fluid-flow rate demand value (the value of the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46) for a demanded fluid flow (the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46); compute an operating set point (the revised control signal from processor 18 to drive circuit 16 for the drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Column 3, Lines 51-65) for a second control parameter (the revised torque or speed, as described in Column 3, Lines 51-65 and Equation (1)) based on the fluid-flow rate demand value (the value of the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46, used to adjust the motor voltage, as described in Column 3, Line 51 to Column 4, Line 29) and the value (the constants K1-K4 shown in Equation (1)) proportional to (Column 4, Line 53 to Column 5, Line 54) the at least one of the system resistance or the static pressure (the static pressure described in Figure 4); and control (Column 3, Lines 62-65) said drive circuit (16) based on (as described in Column 3, Lines 51-65 and Equation (1)) the operating set point (the revised control signal from processor 18 to drive circuit 16 for the drive circuit 16 to produce the voltage which is required by the motor to produce the fluid flow-rate demand value, as described in Column 3, Lines 51-65) to supply electrical power (Column 3, Lines 62-65) to the electric motor (14) and to operate (Column 4, Lines 2-5) said fluid-moving apparatus (12) to generate (Column 4, Lines 2-5) the demanded fluid-flow (the desired flow rate of air via control means 22, as described in Column 3, Lines 42-46).
Nordby is silent on the makeup of the electric motor, except for stating the motor (14) is a brushless DC motor (Column 3, Lines 25-26), so does not explicitly teach a stator of the electric motor to turn a rotor of the electric motor.  As such, Nordby does not teach said electric motor comprising a stator and a rotor…a drive circuit configured to regulate electrical power supplied to said stator to turn said rotor.
Tang describes a control system for a blower motor (Paragraph 003), and teaches said electric motor (7) comprising a stator (Paragraph 0005) and a rotor (Paragraph 0005)…a drive circuit (30) configured to regulate (via 24) electrical power supplied to (Paragraph 0029) said stator (Paragraph 0005) to turn said rotor (Paragraph 0005).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to simply substitute the stator/rotor, as taught by Tang, into the motor, as taught by Nordby.  The use of a stator and rotor in an electric moto is a well-known structure which yields predictable results.  As such, it would have been obvious by one of ordinary skill in the art to use simple substitution of the stator/rotor.  See MPEP 21419II)(B).

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not fully persuasive.
Regarding the prior art rejections for independent Claims 1, 12 & 22, Applicant argues Nordby does not teach the recited limitations in the respective claims.
Regarding Claims 1 & 22, Applicant appears to make two arguments; 1) a differentiation between the instant application and Nordby by stating Nordby uses sensors to achieve the desired control methods, whereas, the instant application is sensorless; and 2) Nordby relies on predetermined constants/variables, alluding to the instant application relying on computing the constants/variables.  This argument is not persuasive.  
Regarding the first argument, the current claims do not recite any structure which prevents the use of sensors to achieve the desired results.  As such, any reference which uses sensors to achieve the structure or methods within the recited claims can be used to teach the claims.
Regarding the second argument, Nordby does rely on a table to determine various constants/variables.  However, this is done via processor 18 computing the referenced constants/variables via the cited table.  Therefore, there is no differentiation between computing and referencing a table within the context of the claims.  As such, Nordby, as modified, teaches the limitations as described above.
Regarding Claim 12, Applicant appears to rely on the second argument above.  For similar reasons as above, Nordby teaches each of the limitations of Claim 12.
If Applicant believes the distinguishing features between the prior art and the instant application are the use of sensors or how the constants/variables are “computed”, then Applicant should define that structure in the claims.  No new matter should be entered.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746